UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES,


          v.
                                                          No. 06-cr-89 (RDM)
 NIZAR TRABELSI,

                 Defendant.


                         MEMORANDUM OPINION AND ORDER

         Defendant Nizar Trabelsi was extradited from the Kingdom of Belgium to the United

States after serving a 10-year term of imprisonment in Belgium for, among other things,

attempting to bomb the Kleine-Brogel Air Base (“Kleine-Brogel”) in 2001. In September 2014,

Trabelsi (1) moved to dismiss the U.S. indictment on the ground that his extradition violated the

non bis in idem (or “not twice”) principle contained in the extradition treaty between the United

States and Belgium, which prohibits extradition for an “offense” for which the person sought has

been convicted or acquitted in the state from which extradition has been requested, and, in the

alternative, (2) moved to preclude the government from relying on four of the overt acts set forth

in the U.S. indictment based on the doctrine of specialty, which prohibits prosecution for a crime

other than the crime for which the defendant was extradited. Dkt. 70. This Court denied both

motions, Dkt. 124 (Roberts, C.J.), and because Trabelsi’s non bis challenge was analogous to a

double-jeopardy challenge, he was allowed to take an interlocutory appeal of the Court’s order

declining to dismiss the indictment. On appeal, the D.C. Circuit rejected Trabelsi’s non bis

challenge and affirmed this Court’s order. United States v. Trabelsi, 845 F.3d 1181 (D.C. Cir.

2017).
       Two related motions are now before the Court. First, Trabelsi asks the Court to

reconsider its decision—since affirmed by the D.C. Circuit—declining to dismiss the indictment

on the ground that his extradition violated the non bis principle. Dkt. 345. In Trabelsi’s view, an

August 8, 2019 decision from the Brussels Court of Appeal constitutes “new evidence” that

warrants reconsideration and reversal of that decision. Id. at 1. Second, he once again moves to

compel compliance with the treaty doctrine of speciality (1) by excluding evidence related to a

conspiracy or attempt to bomb Kleine-Brogel or, in the alternative, (2) by instructing the jury

that it cannot convict him based solely on evidence of the alleged Kleine-Brogel conspiracy.

Dkt. 210; Dkt. 262.

       For the following reasons, the Court will DENY both motions.

                                        I. BACKGROUND

A.     Trabelsi’s Arrest, Belgian Prosecution, and Extradition

       On September 13, 2001, Trabelsi was arrested by the Belgian police. Trabelsi, 845 F.3d

at 1184. He was charged with and convicted of, among other things, the following offenses

under Belgian law:

       [First,] at an unknown date between July 3, 2001 and September 14, 2001,
       [Trabelsi] attempted to destroy, with the effects of an explosion, a building,
       bridge, dam, road, train rail, locks, store, yard, shed, ship, boat, car, train,
       aircraft, work of art, construction, motor vehicle, specifically in the present
       case, the military base of Kleine-Brogel belonging to the Belgian State,
       represented by the Minister of National Defense, the perpetrators having had to
       assume that one or more people were present at the time of the explosion, with
       the resolution to commit the crime having been demonstrated by outside acts
       that form a beginning of performance of that crime and that were only
       suspended or only failed to achieve their aim due to circumstances outside the
       will of the perpetrators[;]

                                             * * *

       [Second,] between May 1, 2001 and October 3, 2001, [Trabelsi was] the instigator
       of a conspiracy created for the purpose of carrying out attacks on people or property
       through the commission of crimes which carry a sentence from twenty to thirty

                                                  2
        years, from fifteen to twenty years, or from ten to fifteen years (specifically in the
        present case, a conspiracy of individuals who, in one way or the other, promoted
        an enterprise for the purpose of carrying out a terrorist attack);

                                               * * *

        [Third,] at an unknown date between May 3, 2001 and October 1, 2001, in violation
        of Articles 1 and 2 of the Law of July 29, 1934, prohibiting private militias,
        [Trabelsi] created, assisted or joined a private militia or any other organization of
        individuals whose purpose was to use force[.]

Dkt. 367-3 at 24, 27, 31 (The Federal Prosecutor v. Mohamed Fethi, et al.) 1. On September 30,

2003, Trabelsi was sentenced to ten years of incarceration in Belgium. Trabelsi, 845 F.3d at

1184.

        On April 7, 2006, while he was serving his sentence in Belgium, a grand jury in the

United States indicted Trabelsi on charges of Conspiring to Kill U.S. Nationals Outside the

United States, in violation of 18 U.S.C. §§ 1111(a) and 2332(b)(2); Conspiring and Attempting

to Use Weapons of Mass Destruction, in violation of 18 U.S.C. §§ 2 and 2332a; Conspiring to

Provide Material Support and Resources to a Foreign Terrorist Organization, in violation of 18

U.S.C. § 2339B; and Providing Material Support and Resources to a Foreign Terrorist

Organization, in violation of 18 U.S.C. §§ 2 and 2339B. Dkt. 3. Over a year later, on November

16, 2007, a grand jury returned a superseding indictment, charging Trabelsi with the same

statutory violations, but revising the charged overt acts. 2 See Dkt. 6. On April 4, 2008, the

United States requested that Belgium extradite Trabelsi to the United States and provided the




1
  All documents from the Belgian proceedings have been translated from the original French into
English. See Dkt. 367. The original French-language versions, along with their English
translations, are available on the docket. See Dkt. 367 and attachments.
2
   On the U.S. government’s motion and with the consent of Trabelsi, Counts 3 and 4—which
concerned the provision to material support to a terrorist organization—were subsequently
dismissed with prejudice. See Dkt. 231; Minute Order (June 10, 2019).

                                                    3
Belgian government with an affidavit describing the above charges and the governing U.S. law

as well as a copy of the superseding indictment. Dkt. 367-7.

        On November 19, 2008, the Court Chamber of the Court of First Instance of Nivelles (“Court

of First Instance”) issued the first of several Belgian-court decisions concerning Trabelsi’s

extradition. Dkt. 367-9. The only portion of that decision relevant to the pending motion addressed

the non bis provision of the Extradition Treaty between the United States and the Kingdom of

Belgium. Article 5 of the Treaty provides in pertinent part that “[e]xtradition shall not be granted

when the person sought has been found guilty, convicted or acquitted in the Requested State for the

offense for which extradition is granted.” Article 5, Extradition Treaty Between the United States of

America and the Kingdom of Belgium (the “Extradition Treaty” or “Treaty”), Apr. 27, 1987, S.

Treaty Doc. No. 104-7. The Court of First Instance construed the term “offense,” as used in Article

5, to mean “facts . . . or acts . . . falling under the scope of criminal law of one of the two States.”

Dkt. 367-9 at 7. From this premise, it reasoned that four overt acts included in the superseding

indictment—numbers 23, 24, 25 and 26—“very precisely correspond to the offenses, committed on

Belgian soil” on which Trabelsi’s Belgian conviction was based.3 Id. The court, accordingly,

concluded that Trabelsi’s extradition was permitted under Article 5 of the Extradition Treaty, except

with respect to those overt acts. Id. at 8. That decision was affirmed by the Brussels Court of Appeal

and, in turn, by the Belgian Court of Cassation. Dkt. 367-11; Dkt. 367-13; see also Trabelsi, 845

F.3d at 1184.

        On November 23, 2011, the Belgian Minister of Justice issued a decision granting the

request of the United States to extradite Trabelsi. Dkt. 367-17 at 14. With respect to the four



3
  Although the Court of First Instance omits reference to overt act 25 in its discussion, this was
apparently an oversight; in the operative paragraph of the court’s decision, it refers to all four of
the overt acts at issue. Dkt. 367-9 at 8.

                                                     4
overt acts in question, the Minister of Justice explained that under the Extradition Treaty “it is

not the facts, but their qualification, the offenses, that have to be identical.” Id. at 11 (emphasis

added). He further explained that the offenses of which Trabelsi was convicted in Belgium “do

not correspond to the offenses listed under the counts . . . that appear in the arrest warrant on

which the U.S. extradition request is based.” Id. at 12. In the operative portion of his order, the

Minister declared that “[t]he extradition of Nizar Trabelsi is granted to the United States

government for the offenses for which it is requested” upon completion of Trabelsi’s term of

imprisonment in Belgium. Id. at 14. Trabelsi appealed that decision to the Council of State, an

administrative court that reviews actions of the Belgian executive branch, which rejected

Trabelsi’s challenge to the order of extradition. See Dkt. 367-21.

       On October 3, 2013, Belgium extradited Trabelsi to the United States. Trabelsi, 845 F.3d

at 1185.

B.     2014 Motion to Dismiss and Related Interlocutory Appeal

       About a year after he was brought to the United States, Trabelsi moved to dismiss the

indictment on the ground that his extradition violated Article 5 of the Extradition Treaty. Dkt.

70. He argued that the Minister of Justice “incorrectly concluded ‘that the constitutive elements

of the American and Belgian offenses respectively, their significance, and the place(s) and

time(s) at which they were committed do not match.’” Id. at 14 (quoting Minister of Justice’s

Extradition Order (Dkt. 367-17 at 11)). The United States, in Trabelsi’s view, charged a broader

conspiracy than the plot to bomb the Kleine-Brogel Air Base merely “for the purpose of securing

[his] appearance before this Court in violation of the [Extradition] Treaty.” Id. at 15. He posited

that, notwithstanding the breadth of the charges in the indictment, “the [U.S.] government will

present at trial only the narrow evidence of the plot to bomb Kleine-Brogel and thereby



                                                   5
circumvent Article 5 of the treaty.” Id. at 16. In other words, Trabelsi argued, the U.S.

government seeks to do precisely what the non bis principle precludes—it seeks to try him in the

United States for the same conspiracy for which he was previously tried and convicted in

Belgium.

        In the same filing, Trabelsi also argued that Belgium denied the U.S. request for his

extradition with respect to those allegations “set forth in [o]vert [a]cts 23, 24, 25, and 26” and

that, as a result, permitting the government to “continue[] to prosecute the Indictment based on

th[o]se allegations” would violate the doctrine of speciality. Dkt. 70 at 19-26. That doctrine,

which is incorporated in Article 15 of the Extradition Treaty, precludes the requesting country

from trying or punishing a person for any offense, other than “the offense for which extradition

has been granted.” Id. at 20 (quoting Article 15, Extradition Treaty). “By continuing to pursue

the[] allegation for which extradition was not authorized,” Trabelsi argued, “the United States is

in violation of . . . Article 15 and the doctrine of speciality.” Id. at 26.

        The United States opposed Trabelsi’s motion and attached to its opposition brief a

diplomatic note from the Kingdom of Belgium. Dkt. 80-1. That note reads, in relevant part: “the

[Extradition] Order . . . makes clear that Mr. Trabelsi may be tried on all of the charges set out in

[the superseding] indictment, and that any similarity between the United States case and the

Belgian case does not give rise to any bar to his being tried on the charges in that indictment.”

Id. at 1. The note goes on to state that “[t]he [Extradition] Order is also clear that the prosecution

may offer facts relating to overt acts 23 through 26 in prosecuting Mr. Trabelsi on the charges in

the indictment” and that “[n]either Mr. Trabelsi’s trial on the charges set out in the indictment[]

nor the prosecution’s offering proof as to any of the overt acts recited in the indictment[] is




                                                    6
inconsistent with the Order.” Id. Finally, the note asserts that neither “trial” on those charges

nor the “offering of proof” as to those overt acts would “violate the rule of speciality.” Id.

        This Court (Roberts, C.J.) denied Trabelsi’s motion to dismiss the indictment, relying on

a D.C. Circuit opinion counseling U.S. courts to accord deference to a foreign government’s

decision to extradite a defendant and applying the double-jeopardy test from Blockburger v.

United States, 284 U.S. 299, 304 (1932). Dkt. 124 at 8, 14–16 (discussing Casey v. Dep’t of

State, 980 F.2d 1472, 1477 (D.C. Cir. 1982)). The Court then determined that the Belgian and

U.S. offenses were different offenses under Blockburger and that proceeding to trial on the

indictment, accordingly, would not violate Article 5 of the Extradition Treaty. Id. at 16–26.

With respect to the doctrine of speciality, the Court held that because “Belgium has repeatedly

consented to Trabelsi’s prosecution under the superseding indictment,” and because the

Extradition Treaty confers the right to enforce Article 15 upon the signatory-nations, Trabelsi

lacked standing to “challenge his extradition as a violation of Article 15.” Id. at 29. Finally, the

Court held that, “even if Trabelsi did have standing to raise a challenge under the doctrine of

speciality,” the challenge would fail in light of Belgium’s repeated consent to the prosecution.

Id. at 30.

        Trabelsi filed an interlocutory appeal of the portion of the Court’s order denying his

motion to dismiss the indictment on non bis grounds. He argued that this Court erred in

according deference to the decision of the Belgium state, erred in assuming that the Belgian

authorities understood the conspiracy charged in the United States, and erred in applying “a strict

Blockburger test” in comparing offenses from different nations. United States v. Trabelsi, No.




                                                  7
15-3075 (D.C. Cir. 2017), Appellant’s Br. at 15, 23 4 (internal quotation omitted). Instead of

applying the strict Blockberger test, in his view, “[c]ourts must look beyond the elements of the

offenses and apply a modified and more flexible test of whether the same conduct or transaction

underlies the criminal charges in both transactions.” Id. at 33. Applying that test—or even the

Blockberger test—Trabelsi maintained that the Belgian and U.S. charges were the same. See id.

at 33–65. In his opening brief, Trabelsi further argued that the Minister of Justice’s authority to

grant the extradition request was limited by the decisions of the Belgian courts excluding overt

acts 23, 24, 25, and 26, id. at 7-8, and, in his reply brief, he added that the Minister of Justice’s

extradition order must have, “as required under Belgian law, incorporated the exclusion of the

Kleine-Brogel overt acts (23 through 26),” United States v. Trabelsi, No. 15-3075 (D.C. Cir.

2017), Appellant’s Reply Br. at 33. According to Trabelsi, it was only after “recognizing the

Belgian court-required exclusion of overt acts 23 through 26” that “the Minister made the

conclusory statement” that “‘[t]he essential elements of the respective U.S. and Belgian offenses

. . . do not correspond.’” Id. at 34 (quoting Dkt. 367-17 at 12).

       The D.C. Circuit affirmed this Court’s order denying Trabelsi’s motion to dismiss the

indictment. The Court of Appeals described the relevant background as follows:

       On November 19, 2008, the Court [] Chamber of the Court of First Instance[] of
       Nivelles held that the United States arrest warrant was enforceable, except as to
       the overt acts labeled number[s] 23, 24, 25, and 26 in the indictment. The Court
       of Appeals of Brussels affirmed this decision on February 19, 2009. On June
       24, 2009, the Belgian Court of Cassation affirmed the Court of Appeals.

       The Belgian Minister of Justice, who has final authority over extradition
       requests, granted the United States’ request on November 23, 2011. The
       Minister rejected the position that the non bis in idem principle is implicated by
       Article 5, concluding instead that the narrower offense-based “double jeopardy”
       principle applies. The Minister further rejected the limitation on overt acts,

4
  Page numbers refer to the file-stamped page of the PDF, not the internal pagination of the
document.

                                                   8
       explaining that they were “not the offense for which an extradition [was]
       requested” because “an overt act is an element (of fact, or factual), an act, a
       conduct or transaction which itself cannot automatically be qualified as an
       offense.” . . . Trabelsi appealed the Minister’s decision to the Belgian Counsel
       of State, which also concluded that the United States offenses are different and
       that “‘overt acts’ constitute elements . . . to determine whether [Trabelsi] is guilty
       or not guilty,” and rejected his application on September 23, 2013.”

Trabelsi, 845 F.3d 1184–85 (emphasis added). The Court of Appeals went on to hold that that

the Minister of Justice had “determined that Trabelsi’s extradition would not violate the Treaty”

and explained that, absent good cause, it would “not ‘second-guess’” his decision to grant the

U.S. request for extradition. Id. at 1189 (citing United States v. Campbell, 300 F.3d 202, 209 (2d

Cir. 2002)).

       Because the Minster’s “grant” of the U.S. request “did not exclude any of the offenses

included in the request for extradition,” the D.C. Circuit “presume[d] that Belgium [had]

determined that none of the offenses in the indictment violate[d] Article 5 of the Treaty.” Id.

(citing Casey v. Dep’t of State, 980 F.2d 1472, 1475 (D.C. Cir. 1992)). The court recognized

that this “presumption” might be rebutted by evidence of “misconduct on the part of the United

States in procuring an extradition” or by evidence that the requested party did not review the

extradition request. Id. But, here, “Trabelsi . . . offer[ed] no such evidence.” Id. To the

contrary, the “United States sought Trabelsi’s extradition,” and Belgium granted that request—

“without limitation”—“[a]fter comparing the offenses in the U.S. indictment with those of which

Trabelsi was convicted in Belgium.” Id. As the D.C. Circuit further noted, “the Minister

adequately explained his decision, including his basis for rejecting the overt-acts exclusion.” Id.

       Finally, the D.C. Circuit held that the presumption of compliance with the non bis

principle might “also be rebutted by a showing that the requested state or party did not apply the

correct legal standard adopted in the Treaty,” id. at 1189, but concluded that the Belgian Minister



                                                  9
of Justice reasonably construed the Treaty and reasonably concluded that “‘the offenses for

which [Trabelsi] was irrevocably sentenced . . . do to correspond to the offenses listed [in the

indictment] that appear in the arrest warrant on which the U.S. extradition [was] based.’” Id. at

1190 (first two bracketed inserts in D.C. Circuit opinion) (quoting Dkt. 367-17 at 12). Having

held that the Minister reasonably construed the Treaty to require an “offense-based analysis” and

that Trabelsi had failed to offer anything “of merit to rebut the presumption” that Belgium had

correctly construed the Treaty, the D.C. Circuit rejected Trabelsi’s challenge without needing to

“decide whether the charges in the U.S. indictment and the crimes for which Belgium convicted

Trabelsi are identical under Blockburger.” Id.

C.     Recent Developments

       After the D.C. Circuit affirmed this Court’s denial of Trabelsi’s motion to dismiss, this

Court set a trial date of Sept. 9, 2019. Minute Entry (Apr. 16, 2018). Among numerous other

pretrial motions, Trabelsi filed a motion to compel compliance with the Treaty and the doctrine

of specialty. Dkt. 210. That motion renewed Trabelsi’s argument that his extradition was

conditioned on, and thus included, the exclusion of the four overt acts related to the plot to bomb

the Kleine-Brogel Air Base. Trabelsi further argued that, because he could not be convicted

based on those four overt acts, evidence of those acts should be excluded from the trial as bad-

acts evidence under Federal Rule of Evidence 404(b). Dkt. 210 at 15–16. The government

opposed that motion, arguing, as it had before the D.C. Circuit, that Trabelsi was extradited

without the exclusion of the Kleine-Brogel overt acts. Dkt. 228.

       On August 8, 2019, while that motion was pending and about a month before trial was

scheduled to begin, the Brussels Court of Appeal issued a new decision concerning Trabelsi’s

extradition. See Dkt. 312-2. That decision concerned an “interim” challenge he brought seeking



                                                 10
to preclude Belgian officials from aiding in his upcoming U.S. trial on the ground that his

extradition violated his treaty rights. Id. In the course of its analysis, the Belgian court

construed Article 5 of the Extradition Treaty to require “a review of the identity of the fact and

not of its qualification.” Id. at 23 (emphasis added). It explained that Belgian courts had

consistently construed the Extradition Treaty in this way but that “the ministerial extradition

order of November 23, 2011 departs from this consistent interpretation . . . , arguing [instead]

that the provision requires an identity of qualifications.” Id. at 25 (emphasis added). As a result,

the court held, “the Ministerial order on Extradition . . . could only validly grant the extradition

by the United States within the limits of the exequatur granted to the arrest warrant, that is to say

for the four counts mentioned in the arrest warrant, but not for the “[o]vert [a]cts” [numbered]

23, 24, 25, and 26, set out in paragraph 10 of Count 1 and supposed to be repeated in support of

the other three counts.” Id. at 26. The court concluded: “the extradition . . . does not allow”

Trabelsi “to be tried for the ‘overt acts’ . . . [numbered] 23, 24, 25, and 26 . . . , namely the facts

relating to the attempt of bombing the Kleine-Brogel military base.” Id.

        In light of this decision, both Trabelsi and the United States requested that this Court

vacate the September trial date to provide time to brief the effect, if any, of the August 8, 2019

Belgian court decision on the proceedings before this Court. Aug. 15, 2019 Hrg. Tr. (Rough at

4, 7–8). This Court agreed to do so, id. (Rough at 9), and set a briefing schedule for Trabelsi’s

motion for reconsideration of his motion to dismiss, Minute Order (Sept. 5, 2019). On

September 24, 2019, Trabelsi moved for reconsideration of this Court’s prior denial of his

motion to dismiss the indictment, arguing that the August 8, 2019 decision from the Brussels

Court of Appeal constituted new evidence not previously available to the defense. Dkt. 345. He

contends, in particular, that the August 8, 2019 decision shows that the Minister of Justice did



                                                   11
not reject and could not have rejected the Belgian courts’ exclusion of overt acts 23, 24, 25, and

26, and that this Court and the D.C. Circuit mistakenly deferred to an interpretation of the Treaty

that Belgium had rejected, and still rejects. Id. Because the U.S. case is dependent, in Trabelsi’s

view, on the excluded overt acts, he maintains that the only remedy for the Treaty violation is

dismissal of the charges against him. See id.

       The United States opposes this motion and, along with its opposition brief, has provided

the Court with a second diplomatic note from the Kingdom of Belgium, this one dated November

13, 2019. See Dkt. 355; Dkt. 355-1. That note asserts that the August 8, 2019 Belgian court

decision is “contrary to the Extradition order of 23 November 2011 and in our view, therefore

contrary to the clear wording of article 5 of the [Extradition] Treaty.” Id. at 1. For that reason,

the note explains, the Belgian state has “appealed the [August 8, 2019] judgment before the

Supreme Court.” Id. The note further reaffirms the contents of its October 29, 2014 diplomatic

note and explains that the Minister of Justice’s 2011 extradition order “is the decision by the

Belgian government that sets forth the terms of Mr. Trabelsi’s extradition to the United States,”

and it “makes clear that Mr. Trabelsi may be tried on all of the charges set out in [the]

indictment[], and that any similarity between the United States case and the Belgian case does

not give rise to any bar to his being tried on the charges in that indictment.” Id. at 2. Finally, the

note asserts that the 2011 extradition order was also “clear that the prosecution may offer facts

relating to all 28 overt acts in prosecuting Mr. Trabelsi on the charges in the indictment.” Id.

       The Court originally scheduled a hearing on the motion for December 5, 2019 and, if

needed, December 6, 2019. Minute Entry (Sept. 5, 2019). However, after both sides sought

extensions of time, the Court rescheduled the hearing for January 8, 2020. Minute Order (Nov.

20, 2020). Upon filing his reply brief, Trabelsi also moved to continue the hearing “until the



                                                 12
appeals process in Belgium is complete”—effectively seeking to stay the proceedings

indefinitely. Dkt. 360 at 2. The Court denied that motion, concluding that such an indefinite

stay was unwarranted. Minute Order (Dec. 20, 2020).

       On January 8, 2020, the Court heard testimony regarding Belgian extradition law from

Professor Adrien Masset and argument from the parties. During argument, counsel for Trabelsi

explained that Trabelsi’s Belgian counsel sought, through members of the Belgian Parliament, to

ask questions of the Belgian Minister of Justice regarding the extradition order and that those

questions would be asked and answered in the coming weeks. Jan. 8, 2020 Hrg. Tr. (Rough at

19). The Court indicated that it would not issue its decision before the end of January and that

Trabelsi could submit the results of that questioning in a supplemental filing. Id. (Rough at 37).

The defense has not filed any evidence related to such questioning in support the pending

motion.

       On March 4, 2020, Trabelsi filed a translated version of a February 26, 2020 decision of

the Francophone Court of First Instance of Brussels concerning Trabelsi’s legal challenges in

that country to his extradition and Belgium’s continued cooperation with the United States in the

U.S. prosecution. Dkt. 373; Dkt. 373-1. That decision ordered the Belgian state to provide a

copy of the decision to U.S. officials and to “specify[] in the accompanying letter” the following:

       According to the analysis prevailing in Belgian law, the extradition of Mr.
       TRABELSI does not allow him to be prosecuted in the United States to be tried
       there for the facts set out in the “Overt Acts” Nos. 23, 24, 25 and 26 set out in
       paragraph 10 of the first count and which are supposed to be repeated in support
       of the other counts [of the American arrest warrant which is the basis for the
       extradition (indictment of the Grand Jury of November 3, 2006, filed on
       November 16, 2007 at the Registry of the US District Court of the District of
       Columbia], namely, the facts relating to the attempted attack on the Kleine-
       Brogel military base.

Dkt. 373-1 at 72 (brackets and emphasis in original). On March 6, 2020, the United States filed

the February 26, 2020 decision and accompanying letter that it received from the Belgian State,
                                                13
which informed the United States that the Court of First Instance of Brussels had ordered the

Belgian government to provide the U.S. with the decision and notice containing the language

quoted above. Dkt. 375-1.



                                           II. ANALYSIS

       The pending motions turn on the scope of Belgium’s grant of extradition and, in

particular, the breadth and effect of the Minister of Justice’s extradition order. See Dkt. 210;

Dkt. 345. Both this Court and the D.C. Circuit have previously addressed that question. See

Dkt. 124; Trabelsi, 845 F.3d at 1190. Thus, before considering Trabelsi’s arguments, the Court

must consider when, if ever, a district court may reconsider a question of law or fact, not only

previously decided by the district court, but also decided by an appellate panel in the very case

now back before the district court.

       The general rule is easily stated: “courts involved in later phases of a lawsuit should”

typically refrain from “re-open[ing] questions decided.” United States v. Philip Morris USA

Inc., 801 F.3d 250, 257 (D.C. Cir. 2015) (quoting Crocker v. Piedmont Aviation, Inc., 49 F.3d

735, 739 (D.C. Cir. 1995)). At times, that rule is not binding but simply a principle of sound

judicial practice, designed to promote respect for the rule of law, judicial efficiency, and the

orderly conduct of litigation. In civil litigation, for example, district courts are generally free to

reconsider their own interlocutory orders and decision, as appropriate, prior to the entry of final

judgment. See Keepseagle v. Perdue, 856 F.3d 1039, 1048 (D.C. Cir. 2017). Although nothing

in the Federal Rules of Criminal Procedure speaks to the question, it is also well understood that

district courts may—and, at times, should—do the same in criminal cases. See, e.g., United

States v. Cabrera, 699 F. Supp. 2d 35, 40 (D.D.C. 2010); United States v. Sunia, 643 F. Supp. 2d



                                                  14
51, 60 (D.D.C. 2009); United States v. Booker, 613 F. Supp. 2d 32, 34 (D.D.C. 2009). Even in

that context, however, reconsideration should be reserved for “extraordinary circumstances” and

should not be used to bring to the Court’s attention “arguments that could have been advanced

earlier.” Cabrera, 699 F. Supp. 2d at 41. Ultimately, the decision whether to entertain a motion

for reconsideration of an interlocutory order typically lies in the sound discretion of the district

court.

         Once the Court of Appeals has decided a question, whether in a final appeal leading to a

new trial or on interlocutory appeal, however, the district court is bound by the appellate

decision. Under the law-of-the-case doctrine, “the same issue presented a second time in the

same court should lead to the same result.” LaShawn A. v. Barry, 87 F.3d 1389, 1393 (D.C. Cir.

1996). This means that, “[w]hen there are multiple appeals taken in the course of a single piece

of litigation, . . . decisions rendered on the first appeal should not be revisited on later trips to the

appellate court.” Crocker, 49 F.3d at 739. The law-of-the-case doctrine applies to all “issues

that were decided either explicitly or by necessary implication.” United States v. Ins. Co. of N.

Am., 131 F.3d 1037, 1041 (D.C. Cir. 1997). Although the law-of-the-case doctrine “is a

prudential rule,” Crocker, 49 F.3d at 739–40, “an even more powerful version of the doctrine—

sometimes called the ‘mandate rule’—requires a lower court to honor the decisions of a superior

court in the same judicial system,” LaShawn A., 87 F.3d at 1393 n.3 (citations omitted)

(emphasis added). Simply put, “‘an inferior court has no power or authority to deviate from the

mandate issued by an appellate court.’” Indep. Petroleum Ass’n of Am. v. Babbitt, 235 F.3d 588,

596-97 (D.C. Cir. 2001) (quoting Briggs v. Pa. R.R. Co., 334 U.S. 304, 306 (1948)); see also

Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 168 (1939) (it is “indisputable” that district courts

are “bound to carry the mandate of the upper court into execution and [may] not consider the



                                                   15
questions which the mandate laid to rest”); Role Models of Am., Inc. v. Geren, 514 F.3d 1308,

1311 (D.C. Cir. 2008).

       Although the D.C. Circuit has not had an opportunity to address the question, decisions

from this Court and from other circuits recognize that a district court may, nonetheless, permit

re-litigation of a question previously resolved in an appellate decision, but only in “extraordinary

circumstances.” United States v. Carta, 690 F.3d 1, 5 (1st Cir. 2012) (citation omitted); see also

United States ex rel. Oliver v. Philip Morris USA, Inc., 101 F. Supp. 3d 111, 120 n.5 (D.D.C.

2015); United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 238 F. Supp. 2d 258,

262 (D.D.C. 2002); cf. Naples v. United States, 359 F.2d 276, 277–78 (D.C. Cir. 1966) (per

curiam) (law-of-the-case doctrine does “not operate to bar consideration of the admissibility of

these confessions based upon material facts not heretofore adduced”). As the test is framed in at

least two circuits, “[a] district court may depart from an appellate court’s mandate” in response

to “‘(1) a dramatic change in controlling legal authority; (2) significant new evidence that was

not earlier obtainable through due diligence but has since come to light; or (3) [if] blatant error

from the prior . . . decision would result in serious injustice if uncorrected.’” United States v.

Webb, 98 F.3d 585, 587 (10th Cir. 1996) (citation omitted); see also United States v. Bell, 5 F.3d

64, 67 (4th Cir. 1993) (applying essentially the same test); cf. United States v. Pineiro, 470 F.3d

200, 205–06 (5th Cir. 2006) (applying a similar test, but permitting deviation from a mandate

where evidence to be offered at “a subsequent trial” is “substantially different”). It bears

emphasis, however, that respect for the proper roles of trial and appellate courts and the

importance of judicial economy and order demand that district courts apply these exceptions

“only in ‘very special situations,’” Carta, 690 F.3d at 5, and that district courts avoid reopening




                                                 16
issues once decided or second-guessing the conclusions—express or implicit—of appellate

courts.

          Here, Trabelsi relies on the exception for newly discovered evidence. Because he seeks

reconsideration of a question already decided by the D.C. Circuit, this means that he bears the

heavy burden of demonstrating that the evidence is new, and not merely cumulative; that it

would lead to a different result; and that the evidence could not have been previously adduced

through reasonable diligence.

A.        Motion for Reconsideration of the Denial of the Motion to Dismiss

          With these principles in mind, the Court turns first to Trabelsi’s motion for

reconsideration. That motion hinges on Trabelsi’s claim that the August 8, 2019 decision from

the Brussels Court of Appeal constitutes significant new evidence at odds with the factual

foundation of the D.C. Circuit’s decision. According to Trabelsi, the D.C. Circuit’s “decision

rested on the inaccurate premise that the Minister of Justice had the authority to, and did in fact,

reject the overt act exclusion imposed by the Belgian court . . . .” Dkt. 345 at 23. In his view,

the D.C. Circuit’s belief that the Minister of Justice authorized Trabelsi’s extradition—without

limitation—led that court, like this one, to defer to an extradition decision that the Belgian state

never made. Without that unwarranted deference, Trabelsi continues, the D.C. Circuit would

have been required to interpret the Treaty on its own, and it would have been required to conduct

its own comparison of the U.S. and Belgian offenses. Dkt. 345 at 2. Had it done so, Trabelsi

contends, the court would have concluded that the Belgian and U.S. offenses overlap and that

Trabelsi was not subject to extradition to the United States on charges, like those in the pending

indictment, that included a conspiracy or attempt to bomb the Kleine-Brogel Air Base. Id.




                                                   17
       At the time he filed his motion for reconsideration, the only new evidence that Trabelsi

cited in support of this contention was the August 8, 2019 decision from the Brussels Court of

Appeal. See Jan. 8, 2020 Hr. Tr. (Rough at 13). That evidence is new and significant, according

to Trabelsi, both because it “clarifie[s] that the Belgian Minister of Justice did not have the

authority to ‘reject’ the exclusion imposed by the Belgian court,” and, more importantly, because

it shows that he did not in fact do so. Dkt. 345 at 23. This “clarifi[cation],” Trabelsi argues, can

be found in the Belgian court’s conclusion that the Minister of Justice’s interpretation of the

Treaty was at odds with the prior, binding Belgian court decisions. Id. at 23–24. The Belgian

court concluded, for example, that the ministerial order on extradition “could only validly grant

the extradition requested by the United States within the limits of the” prior Belgian court

decisions—in other words, only with the exclusion of the four overt acts. Dkt. 345-1 at 26. By

arguing that the Minister of Justice “did not have the authority to ‘reject’ the exclusion imposed

by the Belgian court, nor did he,” Dkt. 345 at 23, Trabelsi raises two distinct contentions about

the Minister of Justice’s decision. Neither warrants reconsideration of this Court’s or the D.C.

Circuit’s decision.

       Trabelsi first, and most significantly, contends that the August 8, 2019 decision clarifies

that the Minister of Justice did not, in fact, order Trabelsi’s extradition without limitation—that

is, he was bound by the decisions of the Belgian courts, and his extradition order must therefore

be read to exclude overt acts 23, 24, 25, and 26. The August 8, 2019 decision does not purport to

amend the Minister’s extradition order, nor does Trabelsi contend that the decision had any such

operative effect. Instead, the August 8, 2019 decision is relevant to Trabelsi’s motion for

reconsideration only if it offers significant, new evidence about the meaning of the Minister’s

2011 extradition order. In other words, reconsideration is unwarranted unless the August 8, 2019



                                                 18
decision presents previously unavailable evidence that controverts the D.C. Circuit’s reading of

the extradition order.

        The starting point for resolving that question is, of course, the text of the extradition order

itself. There is no doubt the Minister of Justice was aware of the decisions of the Belgian courts

excluding the four overt acts; the extradition order discussed those decisions in detail and

acknowledged that the Court of First Instance “rendered enforceable the arrest warrant issued on

7 April, 2006 by the Federal Court of the District of Columbia, ‘except with respect to “overt

acts” no. 23, 24, 25 and 26.’” Dkt. 367-17 at 3. Nor is there any doubt that the Minister

carefully considered, on his own accord, whether the non bis principle required exclusion of the

four overt acts; the extradition order discussed Article 5 of the Extradition Treaty and the non

bis—or, in the Minister’s nomenclature, the double jeopardy—principle at length, concluded that

the Treaty embodies an offense-based approach, and the order determined that the “overt acts”

are “elements in support of the charges” and that “[t]he ‘double jeopardy’ principle does not

exclude the possibility to use these elements of fact or not.” Id. at 10–13. The extradition order

further stressed that “[t]he overt acts listed in the . . . indictment . . . are not the offenses for

which an extradition [was] requested” but, rather, were “element[s]” of “fact” that do not

“automatically qualify as an offense.” Id. at 12. Overt act 23, for example, which alleges that

Trabelsi “rented an apartment” in Brussels, Dkt. 6 at 8, “should obviously not be qualified as an

offense,” Dkt. 367-17 at 13. Accordingly, in the Minister’s view, the overt acts did “not

represent in any way the offenses for which an extradition was requested.” Id. He, therefore,

concluded that “the conditions and formalities for extradition” had “been met” and—without

mention of any limitation or condition— he “granted” the request of the United States for

extradition. Id. at 14.



                                                    19
       With the text of the extradition order and the preceding decisions of the Belgian courts

before it, the D.C. Circuit read the Minister of Justice’s extradition order to grant extradition,

without limitation. The D.C. Circuit observed, in relevant respects: “The Minister . . . rejected

the limitation on overt acts, explaining that they are ‘not offenses for which an extradition [was]

requested’ because ‘an overt act is an element (of fact, or factual), an act, a conduct or a

transaction which in itself cannot automatically qualify as an offense.’” Trabelsi, 845 F.3d at

1184–85 (quoting Dkt. 367-17 at 12). And, with this understanding in mind, the D.C. Circuit

held that the Minister of Justice compared “the offenses in the U.S. indictment with those of

which Trabelsi was convicted in Belgium;” “adequately explained his decision, including the

basis for rejecting the overt-acts exclusion;” and “granted the extradition request without

limitation.” Id. at 1189 (emphasis added).

        The question for this Court to decide is whether the August 8, 2019 decision offers

significant new evidence that was previously unavailable and that shows that this Court and the

D.C. Circuit mistakenly believed that the Minister had “reject[ed] the over-acts exclusion” and

had “granted the extradition request without limitation.” See Webb, 98 F.3d at 587; see also

LaShawn A., 87 F.3d at 1393 (requiring “extraordinary circumstances”). The August 8, 2019

decision does not come close to meeting that high bar. To the contrary, read correctly, the

opinion addresses only whether the Minister of Justice acted lawfully, in the view of that court,

when he ordered Trabelsi’s extradition without excluding those overt acts. See Dkt. 345-1 at 23–

26.

       Trabelsi focuses on the following passage from the Belgian court’s August 8, 2019

opinion in an effort to show that the D.C. Circuit’s interpretation of the Minister’s 2011 order

was incorrect:



                                                  20
       As a result of the foregoing, under Belgian law:
               Article 5 of the Extradition Convention refers to the identity of the fact
               and not the identity of the qualification;
               For this reason, the Belgian courts—order of the Nivelles Chamber of
               the Council of November 19, 2008, confirmed by the ruling of the Grand
               Jury of the Brussels Court of Appeal of February 19, 2009—have
               limited the exequatur given to the U.S. arrest warrant by granting it
               “except in so far as it refers to the ‘overt acts’ n°23, 24, 25, and 26 set
               out in paragraph 10 of Count 1 and deemed to be repeated in support
               of the other three counts;”
               These decisions of the Belgian courts have acquired the force of res
               judicata and are binding on the Belgian State;
               Similarly, the Ministerial Order on Extradition of November 23, 2011
               could only validly grant the extradition requested by the United States
               within the limits of the exequatur granted to the arrest warrant, that is to
               say for the four counts mentioned in the arrest warrant, but not for the
               “Overt Acts” n° 23, 24, 25 and 26, set out in paragraph 10 of Count 1
               and supposed to be repeated in support of the other three counts;

       Accordingly, as a result of the foregoing, according to the analysis which
       prevails in Belgian law, the extradition of the appellant does not allow to
       prosecute him in the United States in order to be tried for the “overt acts”
       (“Overt Acts”) n° 23, 24, 25 and 26, set out in paragraph 10 of Count 1 and
       supposed to be repeated in support of the other three counts, namely the facts
       relating to the attempt of bombing the Kleine-Brogel military base.

Dkt. 345-1 at 26 (bold, italics, and underline in original).

       In Trabelsi’s view, the Belgian court’s observation that “the Ministerial Order . . . could

only validly grant the extradition . . . within the limits of” the “exequatur” of the Court of First

Instance, Dkt. 345-1 at 26, which excluded the four overt acts, provides new evidence that the

Minister, in fact, limited the extradition order in conformity with that order. See Dkt. 345 at 23.

But that is not what the August 8, 2019 decision says; rather, consistent with the judicial

decisions that preceded the Minister’s decision—all of which were before the D.C. Circuit—the

August 8, 2019 decision simply reaffirms the view of the Belgian judiciary regarding the

meaning and application of Article 5 of the Extradition Treaty. Even if read to say that the

Minister of Justice was, in the view of Brussels Court of Appeal, bound by those judicial

                                                  21
decisions and should have excluded the overt acts, that does not demonstrate that he did exclude

them—or even that he agreed that he was bound by the “exequatur.”

       Far from presenting significant new evidence, a different portion of the August 8, 2019

decision shows that the Brussels Court of Appeal concurred with the D.C. Circuit understanding

that the Minister of Justice, in fact, declined to exclude the four overt acts. The decision

describes the view of the Court of First Instance that Article 5 of the Treaty “implies a review of

the identity of the fact and not its qualification” and notes that, “on the basis of such review—a

comparison of the facts for which the appellant was convicted in Belgium with the ‘Overt acts’

supporting the American changes”—the Court of First Instance granted “the exequatur to the

U.S. arrest warrant “except in so far as it related to the ‘overt acts’ N° 23, 24, 25 and 26.” Dkt.

345-1 at 23 (underline in original). The August 8, 2019 decision further notes that “[t]his

order . . . was confirmed by the ruling of . . . the Brussels Court of Appeal” and that the appeal of

the order “by the Belgian State was rejected by the Court of Cassation.” Id. at 24. And it then

observes that “[o]nly the ministerial extradition order of November 23, 2011 depart[ed] from this

consistent interpretation of Article 5 of the Extradition [Treaty], arguing that the provision

requires an identity of qualifications.” Id. at 25. In other words, the Minister of Justice

disagreed with the Belgian courts on the central premise of their decisions—that is, that “Article

5 of the [Treaty] refers to the identity of the fact and not the identity of the qualification” and

that, “[f]or this reason,” the exequatur given to the U.S. arrest warrant” was limited to exclude

overt acts 23, 24, 25, and 26. Id. at 26. Thus, if anything, the August 8, 2019 opinion adds

further support for—and certainly does not controvert—the D.C. Circuit’s conclusion that the

Minister of Justice granted extradition without limitation.




                                                  22
       The February 26, 2020 decision from the Court of First Instance in Brussels, which was

issued after briefing was completed on the pending motions, is not to the contrary. That

decision, like the August 8, 2019 decision, interpreted Article 5 of the Treaty to require a fact-

based rather than offense-based comparison of the U.S. and Belgian charges. See Dkt. 373-1 at

55. The Court of First Instance goes on to explain that, in its view, the Minister of Justice

incorrectly based the grant of extradition on an offense-based, rather than fact-based, analysis, id.

at 62–63, and that the extradition order “d[id] not specify that, as a result of the [overt act

exclusion], Mr. Trabelsi cannot be sentenced in the United States for these acts,” id. at 65. That

action, according to the Court of First Instance, “constitute[d] an excess of power” because the

Minister of Justice exceeded the limits on extradition set by the courts. Id. at 65. This Court

need not—and, indeed, should not—engage with the question whether the Belgian Minister of

Justice exceeded his authority under Belgian law by declining to conform his order to the

“exequatur” granted by the Court of First Instance or to other pronouncements of the Belgian

courts. See infra at 28–29. All that matters for current purposes is that the February 26, 2020

decision confirms the D.C. Circuit’s understanding that the Minister of Justice did, in fact, order

Trabelsi’s extradition to the United States without excluding the four overt acts.

       That conclusion is further confirmed by another piece of new evidence (albeit

cumulative)—the most recent diplomatic note, which speaks directly to the Minister’s intent.

See Dkt. 355-1. That note offers the official position of the Belgian state and explains that the

Minister of Justice’s 2011 extradition order “is the decision by the Belgian government that sets

forth the terms of Mr. Trabelsi’s extradition to the United States.” Dkt. 355-1 at 2. More

importantly, according to the diplomatic note, the extradition order “makes clear that Mr.

Trabelsi may be tried [in the United States] on all of the charges set out in [the] indictment, and



                                                  23
that any similarity between the United States case and the Belgian case does not give rise to any

bar to his being tried on the charges in that indictment.” Id. (emphasis added). And, most

importantly, the diplomatic note explains that the 2011 extradition order “is also clear that the

prosecution may offer facts relating to all 28 overt acts in prosecuting Mr. Trabelsi on the

charges in the indictment.” Id. That assertion is consistent with the plain language of the 2011

order, the Belgian state’s prior diplomatic note (which was before the D.C. Circuit), and with the

D.C. Circuit’s opinion.

       Trabelsi claims that a recent communication from the Belgian state to the U.S.

government concerning the February 26, 2020 decision constitutes “the unequivocal, official

position of the State of Belgium in this matter” and argues that that communication “plainly

states that Mr. Trabelsi cannot be prosecuted in the United States for the planned attack on

Kleine Brogel.” Dkt. 377 at 2 (discussing Dkt. 375-1 at 1). The Court is unpersuaded. The

communication does not adopt the conclusion of the Court of First Instance as its own position,

but, rather, merely apprises the U.S. government that the Court of First Instance “has ordered the

Belgian Government to formally notify its judgment” and then recites the language that the Court

of First Instance required the Belgian state convey to the United States. Dkt. 375-1 at 1. The

Belgian state, in that communication, also explains that the February 26, 2020 opinion reached

its conclusion “for the reasons set out in” the attached translated decision. Id. Those reasons,

however, as already explained, do nothing to cast doubt on the D.C. Circuit’s conclusion that the

extradition order that was issued in 2011 did, in fact, extradite Trabelsi without excluding the

four Kleine-Brogel overt acts. Accordingly, Trabelsi offers no evidence—much less significant,

new evidence that was not previously available—that calls the D.C. Circuit’s understanding of

the extradition order into question.



                                                 24
        Trabelsi also relies on the August 8, 2019 and February 26, 2020 decisions to support a

second contention—that regardless of what the Minister of Justice may have intended, he was

precluded as a matter of Belgian law from granting the extradition request without excluding the

four overt acts because he was bound by the Belgian courts’ decisions excluding those overt acts.

That contention is easier to square with what the August 8, 2019 and February 26, 2020

decisions actually say, but it does not advance his motion for reconsideration for two reasons.

        First, the D.C. Circuit’s reasoning did not turn on whether the Minister of Justice was

acting with lawful authority under Belgian law or in conformity with Belgian judicial decisions.

Rather, the D.C. Circuit deferred to the decision of the Belgian state to grant the U.S. request for

extradition. In considering whether to defer, the D.C. Circuit relied in substantial part on United

States v. Campbell, 300 F.3d 202 (2d Cir. 2002), a Second Circuit case in which the U.S. court

deferred to the foreign state’s decision whether the offense for which extradition was sought fell

within the scope of the extradition treaty. Trabelsi, 845 F.3d at 1188–89. In Campbell, the

Second Circuit explained that “the question of whether an extradition treaty allows prosecution

for a particular crime that is specified in the extradition request is a matter for the extraditing

country to determine.” Campbell, 300 F.3d at 209. At least for purposes of the doctrine of

specialty, that determination is one that “courts cannot second-guess.” Id. In other words,

according to Campbell, courts must “presume that if the extraditing country does not indicate

that an offense specified is excluded from the extradition grant, the extraditing country considers

the offense to be a crime for which the extradition is permissible.” Id. Noting that the non bis

challenge raised in the interlocutory appeal was distinct from the doctrine of specialty challenge

at issue in Campbell, the D.C. Circuit nevertheless found “its approach . . . useful here.”

Trabelsi, 845 F.3d at 1188.



                                                  25
        That Campbell’s reasoning undergirds the D.C. Circuit’s deference to Belgium’s decision

to extradite Trabelsi to the United States shows that it is the decision of the foreign state, acting

in the realm of international relations, to which deference is owed. The passage from Campbell

that the D.C. Circuit relies upon is preceded by the following justification for that deference:

        Whether or not express terms in a treaty make the extraditing country’s decision
        final as to whether an offense is extraditable, deference to that country’s
        decision seems essential to the maintenance of cordial international relations.
        It could hardly promote harmony to request a grant of extradition and then, after
        extradition is granted, have the requesting nation take the stance that the
        extraditing nation was wrong to grant the request.

Campbell, 300 F.3d at 209 (emphasis added); see also Trabelsi, 845 F.3d at 1187 (“Because the

extradition implicates ‘the sovereignty of a nation to control its borders and to enforce its

treaties,” judicial review of such a decision could implicate concerns of international comity.”

(citations omitted)). The interest protected by the deference regime, accordingly, focuses on the

decision made by one party to a treaty to extradite a defendant to the other party to the treaty—

that is, the state-to-state decision of the Minister of Justice to grant the request of the United

States government to extradite Trabelsi.

        The D.C. Circuit, moreover, was aware of the difference of opinions held by Belgian

Minister of Justice and the Belgian judiciary at the time it deferred to the Belgian state’s decision

to extradite. Both Trabelsi and the United States recited the Belgian procedural history in their

briefs to the D.C. Circuit, each careful to point out this difference of views. See Trabelsi, No.

15-3075, Appellant’s Br. at 14–16; Id., Appellee’s Br. 14–16. Even more to the point, the D.C.

Circuit noted that split in reciting the history of the case:

        On November 19, 2008, the Court Chamber of the Court of First Instance of
        Nivelles held that the United States arrest warrant was enforceable, except as to
        the overt acts labeled numbers 23, 24, 25, and 26 in the indictment. The Court
        of Appeals of Brussels affirmed this decision on February 19, 2009. On June
        24, 2009, the Belgian Court of Cassation affirmed the Court of Appeals. . . .
        The Minister . . . rejected the limitation on overt acts, explaining that they were
                                                   26
       “not the offenses for which an extradition [was] requested” because “an overt
       act is an element (of fact, or factual), an act, a conduct or a transaction which in
       itself cannot automatically be qualified as an offense.”

Trabelsi, 845 F.3d at 1184–85. The D.C. Circuit was thus aware of the decisions rendered by the

Belgian courts, and it was aware that the Minister of Justice “rejected the limitation on overt

acts” set forth in the decisions. With this background in mind, Trabelsi cannot reasonably

maintain that the August 8, 2019 and February 26, 2020 decisions made available any new, and

previously unavailable, line of argument. To the contrary, he previously made—and the D.C.

Circuit considered—the same argument he is now making. Compare Dkt. 345 at 24 (“[T]he

Belgian Minister of Justice did not have the authority to reject this exclusion, nor did he in fact

reject it.”) with Trabelsi, No. 15-3075, Appellant’s Reply Br. at 30 (“The Minister [of Justice]

could not and did not ignore this exclusion.”).

       To be sure, the D.C. Circuit’s opinion does at times suggest that the “Belgian courts” and

the Minister of Justice were in agreement as to the interpretation of the Extradition Treaty and its

application to Trabelsi’s case. Most notably, the D.C. Circuit “defer[red] to th[e] decision of the

Belgian courts and Minister of Justice that, based on an offense-based analysis, Trabelsi’s

extradition comports with Article 5 of the Treaty.” Trabelsi, 845 F.3d at 1190. That sentence,

however, is best understood to refer to the decision by the Council of State—an administrative

court in Belgium that exercises jurisdiction over the review of administrative acts, see Council of

State of Belgium, The Institution, Legal Powers, http://www.raadvst-

consetat.be/?page=about_competent&lang=en (last accessed Mar. 13, 2020)—which rejected

Trabelsi’s appeal of the Minister of Justice’s extradition order on the ground that it violated




                                                  27
Article 5 of the treaty, see Dkt. 367-21 at 28–29. 5 The D.C. Circuit, like the Minister of Justice,

interpreted the Treaty to require an offense-based analysis. And, the Council of State’s opinion

does not contravene that view. See Dkt. 367-21 at 28–29. The fact that other Belgian courts

construed the Treaty to apply an identity-of-the-facts analysis does not undercut the deference

U.S. courts owe to the decision of the Belgian state to grant the U.S. request for extradition,

without limitation. In the words of the Campbell decision, “[i]t could hardly promote harmony”

for the United States, having successfully extradited Trabelsi to the United States, to “take the

stance that the extraditing nation was wrong to grant the request.” Campbell, 300 F.3d at 209

       Second, to the extent Trabelsi’s argument would require this Court to declare that the

Belgian Minister of Justice violated Belgian law by ignoring a domestic judicial decree, the act-

of-state doctrine bars the Court from doing so. The act-of-state doctrine “precludes the courts of

this country from inquiring into the validity of the public acts a recognized foreign sovereign

power committed within its own territory.” World Wide Minerals, Ltd. v. Republic of

Kazakhstan, 296 F.3d 1154, 1164 (D.C. Cir. 2002) (quoting Banco Nacional de Cuba v.

Sabbatino, 376 U.S. 398, 401 (1964)). It applies when “the relief sought or the defense

interposed would [require] a court in the United States to declare invalid the official act of a

foreign sovereign performed within” its boundaries. W.S. Kirkpatrick & Co., Inc. v. Envtl.

Tectonics Corp., 493 U.S. 400, 405, (1990). It serves as “a rule of decision for the courts of this



5
  Trabelsi separately argues that the decision of the Council of State further demonstrates that
the Minister of Justice excluded the four overt acts from his grant of extradition. Dkt. 345 at 8–
9. That argument fails because (1) it is far from clear that the Council of State’s decision, which
simply refers to the remaining twenty-four overt acts a “among . . . those for which the
extradition is granted,” Dkt. 367-21 at 26–27, can carry that weight; (2) the Council of State
decision was available at the time the D.C. Circuit decided the interlocutory appeal and, indeed,
the D.C. Circuit cited to that decision, 845 F.3d at 1185; and (3) despite that decision, the D.C.
Circuit held that the Minister of Justice “rejected the limitation on overt acts,” id.

                                                 28
country,” id. at 405 (quoting Ricaud v. Am. Metal Co., 246 U.S. 304, 310 (1918)), requiring that,

“in the process of deciding [a case], the acts of foreign sovereigns taken within their own

jurisdictions shall be deemed valid,” id. at 409. The doctrine is “a consequence of domestic

separation of powers, reflecting ‘the strong sense of the Judicial Branch that its engagement in

the task of passing on the validity of foreign acts of state may hinder’ the conduct of foreign

affairs.” Id. at 404 (quoting Sabbatino, 376 U.S. at 423). The act-of-state doctrine advances

“international comity, respect for the sovereignty of foreign nations in their own territory, and

the avoidance of embarrassment to the Executive Branch in its conduct of foreign relations.” Id.

at 408. Federal courts must tread lightly when they wade into disputes between the two other

branches of the U.S. government. See Baker v. Carr, 369 U.S. 186, 217 (1962). They should

proceed with even greater trepidation when asked to wade into a dispute between two branches

of a foreign government.

       For all of these reasons, Trabelsi has failed to offer any significant, new, and previously

unavailable evidence that would warrant departure from the mandate rule. The Court will,

accordingly, deny Trabelsi’s motion for reconsideration, Dkt. 345.

B.     Motion to Compel Compliance With Doctrine of Specialty and to Exclude Rule
       404(b) Evidence

       Trabelsi also moves “to compel compliance with” the doctrine of specialty and to exclude

evidence of the Kleine-Brogel plot as inadmissible under Federal Rule of Evidence 404(b). Dkt.

210. The doctrine of specialty provides that, “once extradited, a person can be prosecuted only

for those charges on which he was extradited.” United States v. Sensi, 879 F.2d 888, 892 (D.C.

Cir. 1989). The extradition treaty between the United States and Belgium incorporates this

principle. Extradition Treaty, Art. 15 (“A person extradited under this Treaty may not be




                                                 29
detained, tried, or punished in the Requesting State except for . . . the offense for which

extradition has been granted . . . .”).

        Trabelsi previously moved to dismiss the indictment on the ground that it violated the

doctrine of specialty, enshrined in Article 15 of the Treaty. See Dkt. 70 at 20–26. This Court

(C.J. Roberts) denied that motion on two independent grounds. First, while recognizing that it

was an open question in this circuit whether a defendant may challenge his extradition on

specialty grounds, the Court held that “it appears that Trabelsi cannot challenge his extradition as

a violation of Article 15” because he lacked standing to do so. Dkt. 124 at 28–29. Second, the

Court explained that, even if Trabelsi did have standing to assert a defense under the doctrine of

specialty, the operative test is “whether the requested state has objected or would object to

prosecution.” Id. at 30 (quoting Restatement (Third) of Foreign Relations Law § 477 cmt. b

(1987)). The Court then concluded that, because Belgium “ha[d] repeatedly consented to

prosecution under the superseding indictment as a whole, Trabelsi’s [specialty] challenge must

fail.” Id.

        Trabelsi now argues that because overt acts 23, 24, 25, and 26 were “excluded” from the

Minister of Justice’s extradition order, he cannot be prosecuted for those acts. Dkt. 210 at 12–

16. Even beyond the charges he can face, moreover, Trabelsi argues that all evidence of the four

overt acts—and, more generally, evidence relating to the Kleine-Brogel plot—must be excluded

as inadmissible bad-acts evidence under Federal Rule of Evidence 404(b). Id. at 16. Finally, and

in the in alternative, he requests a jury instruction about the limited purpose for which any such

evidence might be considered. Id. at 19–21.

        Trabelsi’s motion fails because it turns on the scope of Belgium’s grant of extradition.

As already explained, the D.C. Circuit has already concluded that the Minister of Justice rejected



                                                 30
the Belgian courts’ overt act exclusion and that Belgium extradited Trabelsi without that

exclusion. See Trabelsi, 845 F.3d at 1184–85. Thus, with respect to that issue, the Court is

bound, barring “extraordinary circumstances.” See Cabrera, 699 F. Supp. 2d at 41; LaShawn A.,

87 F.3d at 1393, 1393 n.3. And, as already explained, the facts relating to the extradition

decision have not changed since the D.C. Circuit reached that conclusion. Because Trabelsi’s

invocation of the doctrine of specialty and Rule 404(b) rests entirely on this rejected premise, the

Court denies that motion as well.

       Nor has Trabelsi offered anything in his motion that would warrant reconsideration of

this Court’s prior holding that “the standard for adjudicating a [specialty motion] in the United

States is whether the requested state has objected or would object to prosecution,” and that,

under that standard, the motion fails. Dkt. 124 at 30. That approach is consistent with the

approach taken by the Second Circuit in Campbell, where the court relied not only on the

extraditing state’s decision to extradite but also on “the record of communications between the

two nations,” including post-extradition clarifications provided by the extraditing state, in order

to reject the defendant’s motion to dismiss on the basis of the doctrine of specialty. Campbell,

300 F.3d 211–12. Trabelsi has not offered any evidence that suggests that “the record of

communications” demonstrates a violation of the terms of the 2011 extradition. Rather, in

response to this newest round of briefing, the Belgian state submitted a diplomatic note, again

consenting to Trabelsi’s prosecution without the exclusion of any overt acts, notwithstanding the

continued conflicting position of the courts of Belgium. See Dkt. 355-2. Moreover, as already

explained, the most recent communication—which merely provided, without adopting, the

conclusion of the February 26, 2020 judicial decision to the U.S. government—does not

evidence a change in the Belgian state’s views. See Dkt. 375-1.



                                                 31
       Accordingly, the Court once again rejects the premise at the core of Trabelsi’s motion. It

follows that Trabelsi’s trial on the superseding indictment—without any limitation on the

enumerated overt acts—would not violate the doctrine of specialty enshrined in Article 15 of the

Treaty, and that Trabelsi’s motion is, therefore, unavailing.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion to compel compliance with the treaty,

Dkt. 210, and motion for reconsideration, Dkt. 345, are hereby DENIED.

       SO ORDERED.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: March 13, 2020




                                                 32